Case 1:20-cv-05067-FB-SJB Document 6-8 Filed 10/21/20 Page 1 of 5 PagelD #: 206

Exhibit 8
Kelly Mann

From: Avrumi Friedman <afriedman@leadingedgeadmin.com>
Sent: Tuesday, June 30, 2020 2:30 PM

To: Al Holifield

Ce: Gretchen Cox

Subject: RE: The Providence Group

No, it will take longer than expected. Working with our vendor to expedite, will let you know as soon as | have an update.

Respectfully,

Avrumi Friedman
Director of Cost Containment

 

14 Wall Street

Suite 5B

New York, NY 10005

O: (212) 278-0754 ext. 1157
F: (646) 582-1412

From: Al Holifield <aholifield@holifieldlaw.com>

Sent: Tuesday, June 30, 2020 1:36 PM

To: Avrumi Friedman <afriedman@leadingedgeadmin.com>
Cc: Gretchen Cox <gcox@theprovidencegroups.com>
Subject: RE: The Providence Group

[EXTERNAL]
Any update?

Al Holifield, Member

Holifield & Janich, PLLC ¢ 11907 Kingston Pike, Suite 201
Knoxville, Tennessee 37934

Phone: 865.566.0115 e Fax: 865.566.0119 «© www.holifieldlaw.com

 

 

 

Note. This e-mail may contain CONFIDENTIAL information that is (a) ATTORNEY-CLIENT PRIVILEGED COMMUNICATION, WORK PRODUCT, PROPRIETARY IN
NATURE OR OTHERWISE PROTECTED BY LAW FROM DISCLOSURE, and (b) intended only for the use of the addressee(s) named herein. If you are not an intended
recipient of this e-mail, you are hereby notified that any unauthorized use, dissemination or copying of this e-mail or the information contained in it or attached to it is strictly
prohibited. If you have received this e-mail in error, please delete it and immediately notify the person named above by telephone or reply e-mail.
From: Avrumi Friedman <afriedman@leadingedgeadmin.com>
Sent: Monday, June 29, 2020 3:04 PM

To: Al Holifield <aholifield@holifieldlaw.com>

Cc: Gretchen Cox <gcox@theprovidencegroups.com>

Subject: RE: The Providence Group

 

 

Hi,

The claims were processed in our claims processing system and also processed in a separate system that processes payments,
EOBs etc... All the claims that were processed in both systems and were just waiting for the funds in order to release payment,
need to be reprocessed in that system and then reprocessed in the claims system. | should have an answer for you today or
tomorrow.

Respectfully,

Avrumi Friedman
Director of Cost Containment

 

14 Wall Street

Suite 5B

New York, NY 10005

O: (212) 278-0754 ext. 1157
F: (646) 582-1412

From: Al Holifield <aholifield @holifieldlaw.com>

Sent: Monday, June 29, 2020 8:53 AM

To: Avrumi Friedman <afriedman@leadingedgeadmin.com>
Cc: Gretchen Cox <gcox@theprovidencegroups.com>
Subject: RE: The Providence Group

 

[EXTERNAL]

Any update? The Providence Group needs the information immediately. | thought the claims were already processed based on
prior conversations with you.

Al Holifield, Member

Holifield & Janich, PLLC ¢ 11907 Kingston Pike, Suite 201
Knoxville, Tennessee 37934

Phone: 865.566.0115 e Fax: 865.566.0119 «© www.holifieldlaw.com

 

 

 
Note: This e-mail may contain CONFIDENTIAL information that is (a) ATTORNEY-CLIENT PRIVILEGED COMMUNICATION, WORK PRODUCT, PROPRIETARY IN
NATURE OR OTHERWISE PROTECTED BY LAW FROM DISCLOSURE, and (b) intended only for the use of the addressee(s) named herein. If you are not an intended
recipient of this e-mail, you are hereby notified that any unauthorized use, dissemination or copying of this e-mail or the information contained in it or attached to it is strictly
prohibited. If you have received this e-mail in error, please delete it and immediately notify the person named above by telephone or reply e-mail.

From: Avrumi Friedman <afriedman@leadingedgeadmin.com>
Sent: Thursday, June 25, 2020 6:29 PM

To: Al Holifield <aholifield @holifieldlaw.com>

Cc: Gretchen Cox <gcox@theprovidencegroups.com>

Subject: RE: The Providence Group

Hi,

Quick update: Prior to sending you the claims we need to reprocess internally so we can accurately reflect that claims were sent
over to you. Its in process, and will update you next week.

Respectfully,

Avrumi Friedman
Director of Cost Containment

 

14 Wall Street

Suite 5B

New York, NY 10005

O: (212) 278-0754 ext. 1157
F: (646) 582-1412

From: Avrumi Friedman <afriedman@leadingedgeadmin.com>
Sent: Monday, June 22, 2020 1:47 PM

To: Al Holifield <aholifield @holifieldlaw.com>

Cc: Gretchen Cox <gcox@theprovidencegroups.com>

Subject: Re: The Providence Group

| hope to have an answer tomorrow.

 

From: Al Holifield <aholifield@holifieldlaw.com>

Sent: Monday, June 22, 2020 1:40:55 PM

To: Avrumi Friedman <afriedman@leadingedgeadmin.com>
Cc: Gretchen Cox <gcox@theprovidencegroups.com>
Subject: The Providence Group

[EXTERNAL]

Avrumi,

Any progress? The Providence Group needs the records now. Leading Edge, in its fiduciary capacity, is preventing further
payment of participant claims. Is Leading Edge going to provide the information voluntarily?

AJ Holifield, Member
Case 1:20-cv-05067-FB-SJB Document 6-8 Filed 10/21/20 Page 5 of 5 PagelD #: 210

Holifield & Janich, PLLC ¢ 11907 Kingston Pike, Suite 201 «
Knoxville, Tennessee 37934

Phone: 865.566.0115 ¢ Fax: 865.566.0119 ¢ www.holifieldlaw.com

 

Holifield & Janich |

   

 

Note: This e-mail may contain CONFIDENTIAL information that is (a) ATTORNEY-CLIENT PRIVILEGED COMMUNICATION, WORK PRODUCT, PROPRIETARY IN
NATURE OR OTHERWISE PROTECTED BY LAW FROM DISCLOSURE, and (b) intended only for the use of the addressee(s) named herein. If you are not an intended
recipient of this e-mail, you are hereby notified that any unauthorized use. dissemination or copying of this e-mail or the information contained in it or attached to it is strictly
prohibited. If you have received this e-mail in error, please delete it and immediately notify the person named above by telephone or reply e-mail.
